Exhibit 10.22

EXECUTION COPY

 

 

THIS AMENDED AND RESTATED SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE IS
SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT, DATED AS OF OCTOBER 23,
2017, IN FAVOR OF EAST WEST BANK (OR ITS SUCCESSOR THEREUNDER), WHICH
SUBORDINATION AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS) IS
INCORPORATED HEREIN BY REFERENCE.

 

AMENDED AND RESTATED SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE

 

$12,000,000April 9, 2018

 

FOR VALUE RECEIVED, the undersigned, SONIM TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of B. RILEY
PRINCIPAL INVESTMENTS, LLC, a Delaware limited liability company ("Lender"), at
such place as Lender may designate in writing, in lawful money of the United
States of America, the principal sum of the lesser of (i) Twelve Million Dollars
($12,000,000) and (ii) the aggregate unpaid principal amount of the Term Loan
Advances made pursuant to this Amended and Restated Subordinated Secured
Promissory Note (this “Note”), and accrued interest thereon, as provided in the
Subordinated Term Loan and Security Agreement, dated as of October 23, 2017, by
and between Borrower and Lender (as amended from time to time, the "Loan
Agreement").

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.

 

1.         Interest. Interest shall accrue on the terms and conditions set forth
in Section 2.2 of the Loan Agreement.

 

2.         Payment. The outstanding principal amount of the Term Loan Advances
shall be repaid in full on the Maturity Date. Borrower may prepay all or any
portion of the Term Loan at any time and from time to time, in whole or in part,
subject to the terms and conditions set forth in Section 2.2(d) of the Loan
Agreement. Principal and interest and all other amounts due hereunder are to be
paid in lawful money of the United States of America in federal or other
immediately available funds.

 

3.         Security Interest. Payment of the amounts due hereunder is secured by
Borrower’s grant to Lender of a security interest in the Collateral pursuant to
the terms of the Loan Agreement and, subject to the terms of the Subordination
Agreement, Lender shall have all the rights with respect to the Collateral set
forth in the Loan Agreement, as well as all the rights of a secured party under
the UCC.

 

4.Optional Conversion.

 

(a)       Upon the written election of Lender delivered to Borrower at any time
on or prior to the Maturity Date (an “Election Notice”), the Convertible Amount
shall be converted in full into shares of the Series A-3 Preferred Stock of
Borrower (the “Series A-3 Preferred”), with such

 

--------------------------------------------------------------------------------

conversion deemed to be effective upon Borrower’s receipt of the Election
Notice. The number of shares of Series A-3 Preferred to be issued upon such
conversion shall be the number obtained by dividing (A) the Convertible Amount
on the date of conversion by (B) 0.59136 (such price to be adjusted for stock
splits, stock dividends and the like with respect to the Series A-3 Preferred),
rounded to the nearest whole share. “Convertible Amount” on any date is the sum
of (A) the lesser of (i) the principal outstanding on such date and (ii) the
product of (x) the aggregate principal amount of the Term Loan Advances made
by  Lender to Borrower and (y) the Designated Percentage, and (B) the accrued
interest on such date, including, if it has not yet been compounded and added to
this Note’s principal in accordance with the Loan Agreement, the interest
accrued prior to the first anniversary of the Effective Date. The “Designated
Percentage” is (i) one hundred percent (100%) if the conversion date is prior to
the first anniversary of the Effective Date, (ii) seventy-five percent (75%) if
the conversion date is on or after the first anniversary of the Effective Date
and prior to the second anniversary of the conversion date, (iii) fifty percent
(50%) if the conversion date is on or after the second anniversary of the
Effective Date and prior to the third anniversary of the conversion date, (iv)
twenty-five percent (25%) if the conversion date is on or after the third
anniversary of the Effective Date and prior to the fourth anniversary of the
conversion date, and (v) twelve and a half of percent (12.5%) if the conversion
date is on or after the fourth anniversary of the Effective Date and on or prior
to the Maturity Date.

 

(b)       If the conversion of this Note would result in the issuance of a
fractional share, Borrower shall, in lieu of issuance of such fractional share,
pay Lender a sum in cash equal to the product resulting from multiplying the
then current fair market value, as determined in good faith by Borrower's Board
of Directors, of one share of Series A-3 Preferred Stock by such fraction.

 

(c)       As a condition precedent to Lender's receipt of Series A-3 Preferred
shares upon conversion of the Convertible  Amount, the Lender shall execute and
deliver counterpart signature pages to the agreements between Borrower and the
holders of the outstanding Series A-

3 Preferred (the "Stockholder Documents"). Upon such execution and delivery,
Lender shall be entitled to the rights and benefits granted to the other holders
of Series A-3 Preferred pursuant to the Stockholder Documents, including, but
not limited to, any registration rights, information rights, preemptive rights,
rights of first refusal, co-sale rights and voting rights. As soon as
practicable after conversion of this Note, the Company, at its expense, will
cause to be issued in the name of and delivered to Lender, a certificate or
certificates representing the number of fully paid and nonassessable shares of
the Series A-3 Preferred to which Lender shall be entitled upon such conversion.

 

(d)       Borrower shall at all times maintain and reserve a sufficient number
of shares of Series A-3 Preferred Stock for issuance upon the conversion of this
Note in accordance with this Section 4. If, notwithstanding the foregoing
covenant, at the time of conversion there are insufficient authorized shares of
Series A-3 Preferred to permit full conversion of the Convertible Amount, then
Borrower shall take all corporate action necessary to authorize a sufficient
number of shares of Series A-3 Preferred to permit such conversion in full.
Borrower stipulates that Lender's remedies at law in the event of any default or
threatened default by Borrower of this Section 4(d) are not and will not be
adequate to the fullest extent permitted by

 

law, and that this Section 4(d) may  be specifically enforced by a decree for
the specific performance of this Section 4(d) or by an injunction against a
violation of this Section 4(d).

 

5.         Waiver.   Borrower waives presentment, diligence, demand of payment,
notice, protest and all other demands and notices in connection with the
delivery, acceptance,

--------------------------------------------------------------------------------

performance, default or enforcement of this Note and the Loan Agreement. In any
action on this Note, Lender need not produce or file the original of this Note,
but need only file a photocopy of this Note certified by Lender to be a true and
correct copy of this Note in all material respects.

 

6.         Governing Law; Interpretation. This Note shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law. Whenever possible, each
provision of this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision is prohibited by or invalid
under applicable law, it shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of the provision or the
remaining provisions of this Note.

 

7.Time of Essence. Time is of the essence of each and every provision of this
Note.

 

8.         Amendment and Restatement. This Note amends and restates the
Subordinated Secured Promissory Note dated October 23, 2017 (the “Original
Note”), which was executed and delivered in connection with the execution and
delivery of the Loan Agreement. All outstanding Term Loans and Term Loan
Advances under the Original Note shall be deemed to (i) be made under this Note,
(ii) continue in full force and effect under this Note and the Loan Agreement
and (iii) be secured by the uninterrupted and continued security interest in the
Collateral granted pursuant to the Loan Agreement.

 

 

SONIM TECHNOLOGIES, INC.

 

[g2tyu2ez2roz000001.jpg]

 